DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonas Jarvholm on 5/25/2021.

The application has been amended as follows: 
Claim 2:  (canceled)
Claim 8:  (canceled)
Claim 9:  (canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowable over the “closest” prior art of record Inoda et al (US 2018/0280878) and Ikeda et al (US 2015/0367328) and Vedyagin et al (Catalytic Purification of Exhaust Gases over Pd-Rh Alloy Catalysts, Top Catal (2013) 56:1008-1014) for the following reasons.

	(i) generating an impregnated support by mixing an inorganic support, a Pd precursor solution, and an Rh precursor solution; and (ii) thermally treating the impregnated support from 500°C to 1100°C in a reducing atmosphere for 4 hours or more to form Pd-Rh alloy (see [0072] and [0081]).  
	Ikeda further discloses in the catalyst, rhodium and palladium exists as an alloy and a particle having an average particle diameter of 1 nm to 20 nm (see [0044]) and therefore teaches away from a method or catalyst comprising crystalline Pd-Rh alloy particles with average particle diameter of 102 nm as now required in all the present claims.  

Ikeda discloses a method of manufacturing a supported catalyst including a Pd-Rh alloy, the method comprising:
	(i) generating an impregnated support by mixing an inorganic support, a Pd precursor solution, and an Rh precursor solution; and (ii) thermally treating the impregnated support from 300°C to 1200°C for 10 minutes to 10 hours (see [0044-0047] and [0059]).  Ikeda further discloses in the catalyst, rhodium and palladium exists as an alloy and a particle having an average particle diameter of 1 nm to 300 nm (see [0027-0028]).
	Ikeda does not disclose or suggest a catalyst or the catalyst produced by the method comprising thermally treating in a reducing atmosphere or specifically in an exhaust gas for 12 hours and producing a crystalline Pd-Rh alloy having an average size of 102 nm as now required in Claims 1-6.  Ikeda also does not disclose or 

Vedyagin discloses a Pd-Rh alloy catalyst produced by a method comprising:  (1) mixing a gamma alumina carrier, a Pd precursor solution, and an Rh precursor solution to prepare an impregnated support; and (2) firing the impregnated support at a temperature of 400°C in the air (see Experimental Synthesis of Catalysts).  Vedyagin further discloses a method for testing the catalyst comprising a heat treatment of the as produced catalyst at 500°C in a hydrogen atmosphere (see Test Reaction of Ethane Hydrogenolysis).
Vedyagin does not disclose or suggest the method for preparing a supported catalyst including crystalline Pd-Rh alloy comprising thermally treating in a reducing atmosphere or specifically in an exhaust gas for 12 hours and producing a crystalline Pd-Rh alloy having an average size of 102 nm as now required in 1-6.  Vedyagin also does not disclose or suggest the catalyst comprising a crystalline Pd-Rh alloy having an average size of 102 nm as now required all the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        5/25/2021


/SHENG H DAVIS/Primary Examiner, Art Unit 1732